Citation Nr: 1214858	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability. 

2.  Entitlement to service connection for a skin disability, to include allergic dermatitis, squamous cell carcinoma, and keratosis of the foot. 

3.  Entitlement to service connection for sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the Veteran's claim of entitlement to service connection for the above noted issues. 

This case was before the Board in October 2006, at which time a remand was ordered to accomplish additional development.  In July 2007, the Board again remanded the skin disability and hearing loss claims for additional development and denied the Veteran's claim of service connection for a psychiatric disability. 

The Veteran then appealed the Board's denial of service connection for a psychiatric disability to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2008, the parties (the Veteran and the VA Secretary) filed a joint motion requesting the Court to vacate and remand the July 2007 Board decision with respect to this issue.   A May 2008 Court order granted the motion.  

As the RO had not yet taken jurisdiction of the skin disability and hearing loss issues, and in accordance with the joint motion with respect to the psychiatric disability, in November 2008, the Board again remanded all of the issues on appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the November 2008 remand, the Board observed that, subsequent to the issuance of the Court's Order, the Veteran had submitted a statement indicating that his medical providers had additional updated records pertinent to his appeal. Accordingly, the Board directed the RO to request medical records from the providers identified by the Veteran in his correspondence, and also to obtain updated VA medical records.  However, it appears that no action has been taken with respect to obtaining these records.  The most recent VA treatment records associated with the claims are dated back to August 2006.  Further, a review of the Virtual VA paperless claims processing system does not include any additional documents.  Thus, while the Board regrets further delaying appellate review, in order to comply with the its November 2008 remand, the RO must take additional action with regard to obtaining this medical evidence.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain updated VA treatment records from August 2006 to the present. 

2.  The RO should take appropriate steps, to include obtaining authorization from the Veteran, to request updated medical records from the facilities identified by the Veteran in correspondence received by the Board subsequent to the Court Order.  Specifically, such correspondence, received in August 2007, indicates treatment at the Mennonite Hospital General, as well as treatment with Dr. Nestor P. Sanchez and Dr. Edgardo Aponti Guzman.  

3.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



